United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3840
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Wilbur Turner

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: June 13, 2022
                             Filed: August 15, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, ARNOLD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Wilbur Turner appeals as substantively unreasonable the 11-month term of
imprisonment imposed after his supervised release was revoked. Having jurisdiction
under 28 U.S.C. § 1291, we affirm.

      Turner pleaded guilty to conspiracy to distribute cocaine on December 2,
2013, and the district court sentenced him to 70 months of imprisonment followed
by four years of supervised release.1 His first term of supervised release began on
June 21, 2018.

       Turner’s supervised release was revoked for the first time in January 2019,
and he was sentenced to seven months of imprisonment followed by three years of
supervised release. He began a second term of supervised release on August 13,
2019, but it was again revoked in April 2020, leading to a sentence of nine months
of imprisonment followed by one year of supervised release. On December 30,
2020, Turner began his third term of supervised release. Then, on November 9,
2021, the probation office filed another revocation petition alleging several
violations of release conditions, including drug use, failure to report for drug testing,
and failure to return to his residential reentry center. Turner did not contest the
violations.

       The district court2 held a revocation hearing on December 6, 2021. The court
calculated an advisory United States Sentencing Guidelines range of 5 to 11 months
of imprisonment, to which Turner did not object. The government asked the court
to impose a sentence of at least 15 months of imprisonment. Turner argued that the
district court should not revoke his term of supervised release but rather continue it,
citing to his strong employment history, his mental and physical health conditions,
and his substance abuse issues. The district court imposed a sentence of 11 months
of imprisonment with no supervised release to follow. Turner timely appealed.

       Turner argues the revocation sentence is substantively unreasonable. We
review the substantive reasonableness of a revocation sentence under the same
deferential abuse of discretion standard as an initial sentencing proceeding. United
States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008). A sentencing court abuses its

      1
       On April 13, 2015, Turner’s sentence was reduced to 60 months of
imprisonment and four years of supervised release.
      2
        The Honorable C. J. Williams, United States District Judge for the Northern
District of Iowa.

                                          -2-
discretion when “(1) a court fails to consider a relevant factor that should have
received significant weight; (2) a court gives significant weight to an improper or
irrelevant factor; or (3) a court considers only the appropriate factors but in weighing
them commits a clear error of judgment.” United States v. Fitzpatrick, 943 F.3d 838,
840 (8th Cir. 2019) (quotation omitted).

       Turner argues that the district court abused its discretion by giving significant
weight to an improper or irrelevant factor, namely that Turner’s drug use may have
caused his mental and physical problems. Turner contends that the court relied on
this conclusion “to discount Mr. Turner’s health issues” without any evidence to
support it. However, Turner highlights only a portion of what the district court said
in response to his request for treatment rather than imprisonment. The district court
first noted that Turner’s medical records did not include any mental health
diagnoses, and it then went on to observe that, “whether the defendant is suffering
from mental health issues, in which he’s purportedly self-medicating with
methamphetamine, or whether his use of methamphetamine is causing him to have
anxiety and high blood pressure and a high pulse rate is an unknown question.” The
district court concluded, “[T]he documents that I have simply don’t answer any of
those questions for me and do not give me enough information for me to conclude
that the defendant is actually suffering from a mental health issue, as much as he’s
suffering from the consequences of using methamphetamine.” Contrary to Turner’s
assertion, the record shows the district court simply found there was insufficient
evidence for it to assess the nature or severity of the health problems Turner
described.

       In any event, discounting a mitigating factor, such as the defendant’s mental
health condition, and giving greater weight to an aggravating factor, such as Turner’s
multiple revocations, does not necessarily constitute an abuse of discretion. See
United States v. Wilkins, 909 F.3d 915, 917 (8th Cir. 2018) (“[A] district court is
given wide latitude in weighing relevant factors.” (quotation omitted)). And even
assuming the district court viewed Turner’s drug use as a cause of his health
problems, the record shows that the district court did not give that fact significant


                                          -3-
weight. See Fitzpatrick, 943 F.3d at 840. Rather, the court expressly said that if this
were Turner’s first revocation, it “might be more amenable to the idea that he is
struggling with mental health issues and give him more of a chance to see if
treatment – mental health and substance abuse treatment might address those issues.”
But Turner’s supervised release had been revoked twice before due in part to “very
similar conduct, [] using controlled substances,” and the court was clear that the 11-
month sentence was based primarily on Turner’s repeated violations of his
conditions of supervised release and multiple prior revocations. See Wilkins, 909
F.3d at 917–18 (within-Guidelines revocation sentences presumed reasonable). We
discern no abuse of discretion in the sentence the district court chose.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-